Citation Nr: 0208980	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1944 to June 
1946 and from May 1947 to May 1966.

In a February 1989 decision, the Board of Veterans' Appeals 
(Board) denied service connection for arthritis.  In 2000, 
the veteran submitted an application to reopen the claim for 
service connection for arthritis.  The appeal came to the 
Board from an August 2000 RO rating decision that determined 
new and material evidence had not been received to reopen the 
claim.  In a June 2001 decision, the Board determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for arthritis.  In June 2001, 
the Board also remanded the issue of entitlement to service 
connection for arthritis for additional development and 
adjudication of the issue on the merits.


FINDINGS OF FACT

1.  Osteoarthritis was not present in service or demonstrated 
to a compensable degree within the first post-service year, 
and osteoarthritis is not related to a disease or injury in 
service or to a service-connected disability.

2.  Rheumatoid arthritis is not found.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active 
service; nor may arthritis be presumed to have been incurred 
in active service; nor is arthritis proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for arthritis, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of any arthritis.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a July 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
the claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from November 1944 to June 
1946 and from May 1947 to May 1966.

Service medical records for the veteran's first period of 
service are not of record.

Service medical records for the veteran's second period of 
service show that he underwent an examination in May 1947 for 
enlistment into service.  Arthritis was not found.  Those 
records show that he complained of various joint pains and 
that rheumatoid arthritis was suspected.  In May 1962, he was 
hospitalized for evaluation of his arthritis symptoms.  After 
undergoing evaluation, including various studies, arthritis 
was not found.  At the time of an annual examination in 
December 1963, the veteran gave a history of arthritis.  
Arthritis was not found on examination.  The report of the 
veteran's examination in January 1966 for retirement from 
service notes that he had a history of multiple joint pains 
since 1962 and that probable mild rheumatoid arthritis had 
been diagnosed at that time.  He underwent orthopedic 
consultation in January 1966 for complaints of intermittent 
pain in the PIP (proximal interphalangeal joint) of each 
index finger and in both ankles since 1962.  It was noted 
that he had had consistently normal uric acids and latex 
fixation tests.  He reported that aspirin relieved the pain.  
The examiner noted that the veteran probably had mild 
rheumatoid arthritis that was not a major disability at that 
time.  X-rays of various joints of the veteran in service do 
not show the presence of arthritis.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
from the late 1960's to 2002.  The more salient medical 
reports related to the claim being considered in this appeal 
are discussed below.

The veteran underwent a VA medical examination in May 1969.  
A report of special orthopedic examination notes a history of 
a fractured bone in the right hand in 1955 that healed 
without problems.  He reported that he had occasional slight 
pain in the right hand that lasted only for a few minutes.  
It was noted that he had general tendinitis off and on since 
1962.  There was no evidence of tendinitis at this 
examination.  He had full range of motion of his joints.  
There was some slight irregularity of the mid metacarpal bone 
due to the old fracture.  Otherwise, the orthopedic 
examination was entirely within normal limits.

Service department medical reports show that the veteran was 
seen in the early 1970's for various problems.  A report of 
his treatment in August 1970 notes a history of 
osteoarthritis in 1968 and 1970.  These reports show that the 
veteran had complaints of various joint pains, and a report 
of his treatment in October 1970 notes that the examiner 
suspected mild rheumatoid arthritis.

VA medical records show that the veteran underwent 
examination in May 1974.  He complained of pain in the right 
knee and foot, and right hand.  X-rays of the right knee 
showed some squaring of the articular margins and slight 
narrowing of the joint space compatible with earlier minimal 
degenerative arthritis.  The knee was otherwise normal.  X-
rays of the right foot showed a spur off the lateral aspect 
of the neck of the 5th metatarsal probably related to old 
trauma.  The diagnosis was probable arthritis of the right 
hand and knee, and possibly the right foot, of unknown type.

The veteran underwent a VA medical examination in August 
1978.  He complained of joint problems particularly the right 
knee and right shoulder.  The diagnosis was history of 
rheumatoid arthritis with tenderness of the knees and 
shoulders.  It was noted that X-rays showed no abnormalities 
of the right shoulder.  X-rays revealed mild degenerative 
arthritis of the right knee.  

A private medical report shows that the veteran underwent 
physical examination in August 1981.  He was found to have 
improving degenerative joint disease.

A private medical report shows that the veteran was seen for 
right knee pain in February 1987.  Multiple X-rays revealed 
marked loss of joint space, medially with patellofemoral 
spurring.  The predominate involvement was the medial 
compartment.  The diagnosis was unstable varus knee with 
moderately severe degenerative arthritis.

The veteran testified at a hearing in January 1988.  His 
testimony was to the effect that he had arthritis that had 
its onset in service.

Private medical reports of the veteran's treatment in the 
1990's show treatment for severe degenerative arthritis.

A private medical report dated in June 2000 notes that the 
signatory, a medical doctor, reviewed the veteran's records.  
The signatory opined that the veteran had rheumatoid 
arthritis since his discharge from active military service.

In July 2001, the veteran underwent a VA medical examination 
pursuant to the June 2001 Board remand in order to determine 
whether it was at least as likely as not that the veteran had 
rheumatoid arthritis and whether it was at least as likely as 
not that any current arthritis began in service or was 
manifested within the first post-service year.  The 
assessment was arthritis, probably osteoarthritis requiring 
bilateral total knee arthroplasties without good evidence in 
the veteran's medical record to sustain a diagnosis of 
rheumatoid arthritis in service.

An addendum dated in January 2002 to the report of the 
veteran's July 2001 VA examination was prepared by the 
examiner.  In it, the examiner notes that there is nothing in 
the veteran's record to sustain the diagnosis of rheumatoid 
arthritis.  The examiner concluded that the clinical findings 
supported the diagnosis of osteoarthritis and not rheumatoid 
arthritis.

A review of the record shows that service connection has been 
granted for left ventricular hypertrophy, rated 30 percent; 
rheumatoid periarteritis, rated zero percent; hypertension, 
rated 20 percent; diabetes mellitus, rated 20 percent; 
tinnitus, rated 10 percent; residuals of fracture of the 
middle 3rd  right metacarpal, rated zero percent; and 
defective hearing, rated zero percent.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Statements and testimony from the veteran are to the effect 
that he has arthritis that began in service.  The service 
medical records support his statements to some extent by 
showing that rheumatoid arthritis was suspected, but the 
clinical findings in service, including his hospitalization 
in 1962 for evaluation for arthritis that included various 
studies, do not support the diagnosis of arthritis in 
service.  The report of the veteran's medical examination in 
January 1966 for retirement from service notes that he 
probably had rheumatoid arthritis, but this condition is not 
currently demonstrated by the evidence of record.  A private 
medical report dated in June 2000 notes that the veteran had 
rheumatoid arthritis since service, but the examiner who 
conducted the veteran's VA medical examination in July 2001 
concluded that there was no evidence in the record to support 
the diagnosis of rheumatoid arthritis.  In the absence of any 
laboratory studies to support the diagnosis of rheumatoid 
arthritis, the Board finds that the opinion of the examiner 
who conducted the July 2001 VA medical examination to be more 
persuasive than the opinion in the June 2000 private medical 
report.

The evidence clearly shows that the veteran has 
osteoarthritis.  The service medical records, however, do not 
show the presence of that disorder.  The service medical 
records reveal that various X-rays of the veteran's joints 
were taken and they were negative for osteoarthritis.  The 
post-service medical records do not demonstrate the presence 
of osteoarthritis to a compensable degree within the first 
post-service year.  Nor do the post-service records link the 
veteran's osteoarthritis to a disease or injury in service or 
to a service-connected disability.

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of osteoarthritis in 
service or to a compensable degree within the first post-
service year, and does not link the osteoarthritis to an 
incident of service or to a service-connected disability.  
The Board also finds that the evidence does not demonstrate 
the presence of rheumatoid arthritis. 

The Board recognizes that the veteran believes that he has 
arthritis that began in service, but his statements to that 
effect are not competent evidence because the record does not 
show that he has the experience, training or education to 
make medical statements, diagnoses or opinions.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The preponderance of the evidence is against the claim for 
service connection for arthritis, and the claim is denied.  
The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for arthritis is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

